           Case 2:20-cv-01331-KJD-NJK Document 12 Filed 10/05/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
     SHANTEL MCCOY,
11                                                        Case No.: 2:20-cv-01331-KJD-NJK
            Plaintiff(s),
12                                                                      ORDER
     v.
13
     CLARK COUNTY,
14
            Defendant(s).
15
16         On October 2, 2020, the parties filed a joint proposed discovery plan, wherein the parties
17 stated that they “have filed a joint request for ENE with the Court.” Docket No. 9 at 3. However,
18 no notice has been filed. See Docket. Nonetheless, the Court construes the parties’ statement as
19 a notice. See Local Rule 16-6(b). Having reviewed the parties’ complaint, the Court finds that the
20 instant action is properly referred to the Early Neutral Evaluation Program. See Docket No. 1-1;
21 Local Rule 16-6(a).
22         Accordingly, the Court INSTRUCTS the Clerk of the Court to refer this action to the Early
23 Neutral Evaluation Program for random assignment to an evaluating magistrate judge.
24         IT IS SO ORDERED.
25         Dated: October 5, 2020
26                                                             ______________________________
                                                               Nancy J. Koppe
27                                                             United States Magistrate Judge
28

                                                   1
